Simrall, J.:
The issue in this case is rather of fact than law. The mortgage from Hall to Harrington is prior in date to the deed from Hall to Courts, and would be an incumbrance on the land if Courts had notice of it, actual or constructive, before his purchase.
Hall’s mortgage to Harrington is dated the 18th of August, 1866. It was acknowledged and filed for record, and recorded the 9th of April, 1867. Hall sold and conveyed to Courts on the 11th of January, 1867. The deed was filed and recorded the 6th of April, 1867.' It appears, then, that Hall’s mortgage to Harrington is older in date, by about four months, than the sale and conveyance to Courts; but that the deed to Courts was recorded three days before the mortgage.
Courts had not that conclusive constructive notice which a prior registration gives, and took the title unaffected by the mortgage unless he was charged with notice in some other mode. The statute makes a mortgage good, as' against creditors and subsequent purchasers, from the time they are filed for record. It was said by Sir William Grant, in Wyatt v. Barwell, 19 Ves. 439, that it has been doubted whether the courts ought ever to have suffered the question of notice to be agitated against a party who had registered his conveyance. But fraud cannot be permitted to prevail, as it would if a subsequent purchaser should take *495and register a deed to defeat the known title of another. The basis of the doctrine of notice is, that it is unconscientious and fraudulent to permit the junior purchaser to defeat a prior conveyance or incumbrance of which he has knowledge. Courts, although a junior purchaser, is entirely innocent and free of all blame if he acquired the title in ignorance of Harrington’s mortgage.
There was an effort to prove that T. H. & J. M. Allen & Co., for whose benefit and security Courts conveyed the land by deed in trust, had notice at or before the deed of their deed of the priority of the mortgage to Harrington, over the conveyance to Courts. If that be so, and it be also true that Courts was ignorant of the mortgage when he purchased, then T. H. & J. M. Allen & Co. may well rely upon the want of notice to him. The rule is, if a person purchases for a valuable consideration with notice from one who bought without notice, he may shelter himself under the first purchaser, and appropriate his protection. If it were otherwise, a bona fide purchaser might be hindered and prevented in the sale of the property and compelled to keep it. So, too, if the outstanding equity be made known to the first purchaser, his vendee, for value without notice, shall be shielded on account of his own good faith'. Parker v. Foy & Florer, 43 Miss. 265, 266; Price v. Martin, 46 ib. 489.
So, that although Courts may have had notice of the unregistered mortgage, yet, if the appellees took the deed of trust upon a valuable consideration, to secure a present indebtedness for money advanced upon the faith of the security and without notice ofothe unregistered mortgage, then their security is unaffected by Harrington’s equity. Perkins et al. v. Swank et al., 43 Miss. 358, 359.
It would be useless to collate the testimony, with a view of showing that the decision of the chancellor is *496not against its weight and preponderance. Most of the witnesses were examined before the court; the testimony is in some respects conflicting and contradictory. We follow the long established practice in this court, of deferring to the conclusions of the chancellor on matters of fact, unless against the weight of the evidence and the justice of the cause.

The decree will be affirmed.